Exhibit 10.1
THIRD AMENDMENT TO THE
FOURTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P.
     This THIRD AMENDMENT TO THE FOURTH AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF AIMCO PROPERTIES, L.P., dated as of September 2, 2010
(this “Amendment”), is being executed by AIMCO-GP, Inc., a Delaware corporation
(the “General Partner”), as the general partner of AIMCO Properties, L.P., a
Delaware limited partnership (the “Partnership”), pursuant to the authority
conferred on the General Partner by Section 7.3.C(7) of the Fourth Amended and
Restated Agreement of Limited Partnership of AIMCO Properties, L.P., dated as of
July 29, 1994 and restated as of February 28, 2007, as amended and/or
supplemented from time to time (including all the exhibits thereto, the
“Agreement”). Capitalized terms used, but not otherwise defined herein, shall
have the respective meanings ascribed thereto in the Agreement.
     WHEREAS, pursuant to Section 4.2.A of the Agreement, the General Partner
(i) is authorized to issue additional Partnership Preferred Units, for any
Partnership purpose, at any time or from time to time to the Partners or to
other Persons for such consideration and on such terms and conditions as shall
be established by the General Partner in its sole and absolute discretion and
(ii) is authorized to determine the designations, preferences and relative,
participating, optional or other special rights, powers and duties of
Partnership Preferred Units.
     NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Pursuant to the authority expressly vested in the General Partner of the
Partnership, the Board of Directors of the General Partner, by duly adopted
resolutions, has authorized the issuance of up to an additional aggregate of
4,000,000 Class U Partnership Preferred Units (the “Additional Units”).
     2. Section 1 of the Partnership Unit Designation of the Class U Partnership
Preferred Units of AIMCO Properties, L.P., attached as Exhibit Q to the
Agreement (the “Partnership Unit Designation”), is hereby amended to delete
“8,000,000” and insert, in lieu thereof, “12,000,000.”
     3. Section 7(b) of the Partnership Unit Designation is hereby amended and
restated in its entirety to read as follows:
     “(b) on a parity with the Class U Partnership Preferred Units, as to the
payment of distributions and as to distribution of assets upon liquidation,
dissolution or winding up, whether or not the distribution rates, distribution
payment dates or redemption or liquidation prices per unit or other denomination
thereof be different from those of the Class U Partnership Preferred Units if
(i) such class or series of Partnership Units shall be Class G Partnership
Preferred Units, Class T Partnership Preferred Units, Class V

1



--------------------------------------------------------------------------------



 



Partnership Preferred Units, Class Y Partnership Preferred Units, Series A
Community Reinvestment Act Perpetual Partnership Preferred Units, Class One
Partnership Preferred Units, Class Two Partnership Preferred Units, Class Three
Partnership Preferred Units, Class Four Partnership Preferred Units, Class Six
Partnership Preferred Units or Class Seven Partnership Preferred Units, or
(ii) the holders of such class or series of Partnership Units and the Class U
Partnership Preferred Units shall be entitled to the receipt of distributions
and of amounts distributable upon liquidation, dissolution or winding up in
proportion to their respective amounts of accrued and unpaid distributions per
unit or other denomination or liquidation preferences, without preference or
priority one over the other (the Partnership Units referred to in clauses
(i) and (ii) of this paragraph being hereinafter referred to, collectively, as
“Parity Partnership Units”); and”
     4. Except as specifically amended hereby, the terms, covenants, provisions
and conditions of the Agreement shall remain unmodified and continue in full
force and effect and, except as amended hereby, all of the terms, covenants,
provisions and conditions of the Agreement are hereby ratified and confirmed in
all respects.
[remainder of page left intentionally blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

            GENERAL PARTNER:

AIMCO-GP, INC.
      By:   /s/ Ernest M. Freedman       Name:   Ernest M. Freedman      
Title:   Executive Vice President and
Chief Financial Officer    

3